Smith, Baldwin and Goddard, Js.
concurred with J udge Edmond in waiving a decision upon the question of presumption | and were also of opinion with him and the rest of the court, that the suit not having been commenced within five years after the termination of the disability which existed at the time the title first accrued, no supervenient disability would save the case from the limitation of the statute.
BkainaRD, J. Concurred with the Chief Justice on both points.
HosmeR, J.
The petitioners, heirs of the mortgagor, make their application to redeem mortgaged estate. The defendant, a purchaser for valuable consideration, opposes on this ground, that the mortgagees and their assigns, have, for almost half a century, been in the undisputed possession of the estate, using it as their own. It is stated by the parties, Shat when the title first accrued, Elizabeth Bunce, one of the petitioners, was a minor, and afterwards, before she arrived to lawful age, intermarried with her present husband, and has remained under coverture ever since.
If Elizabeth was, by law, obliged to enter on the premises, within five years after her attaining the age of twenty-one, her right has long since been barred. The statute for quieting men’s estates and avoiding suits, having limited the period of entry on property withheld, to fifteen years, by w ay of exception provides, that if the person w ho has right of entry shall, at the time of the right first descended or accrued, be within the age of twenty-one years, feme covert, non eompos mentis, imprisoned, or beyond seas, such person shall iiave five years in w hich to make entry, or bring his action, after the removal of his disability. Of consequence, it lias been argued by the petitioners, that as Elizabeth, at the descent of the title in her, was a minor, and before she attained full age, intermarried, and has ever since remained under coverture, the law has not commenced its operation *36against, licr. This supposed consequence I utterly deny, j£ js a conclusion without: any promises to authorize it, The proviso of The statute, regards, solely and exclusively, the disabilities existing at the time, of the right or title first accrued. “ If this disability be once removed,” to use the J words of rIshhurst, J. “ the time must continue to run, notwithstanding any subsequent disability, either voluntary or involuntary.” This construction is authorized by ⅜lie strongest; reasons. It is in accordance with the explicit and intelligible expressions of the statute, which, in so many words, alone embrace disabilities existing at the time of the. right or title first desecrated or accrued. At the same time, it best comports w ith private .justice anti public convenience. It allows a sufficiently extended range to the act made fee quieting possession, and preventing unreasonable delay in the assertion of claims. It. a\oids the intolerable inconvenience of accumulated successive disabilities, which, for an interminable period, might subvert, titles apparently well established, and produce the most: ruinous instability. And what is of no small importance, it is in perfect conformity with the judicial decisions of other states. 3 Bac. Mr. 206. (Wils. edit.) Stowel v. Lord Zouch, Plowd. 356. Doe d. Count Durourc v. Jones, 4 Term Rep. 300. Doe d. George & ux. v. Jesson, 6 East, 80. Eager & ux. v. Commonwealth al. 4 Mass. Rep. 182.
From the facts agreed on, T am likewise of opinion, that the Court is authorized to presume a grant of the equity of redemption to the original mortgagees, or to Silas Deane. their grantee.
The mortgage in question was made in February 1765. In the year 1764, Ebenexer Benton jon., the mortgagor, died. Ruth Benton, his wife, became administratrix of his estate, and represented it insolvent. In March of the year 1768, she, by a deed of warranty, conveyed the estate mortgaged, so far as was in her power, to Silas Deane. In the year 1770, the mortgagees, by a similar deed, granted the premises to the same Silas Deane, who immediately, took the possession. From that period to the present moment, lie, and his assigns, have remained in the possession, uninterruptedly, and without a question. From these facts the inference is fairly warranted, that the equity of redemption was transferred. After the lapse of fifteen years, if the *37mortgagee is lit possession, the mortgagor is riot permitted to redeem, unless the deiav is satisfactorily accounted for. Skinner v. Smith, 1 Day’s Ca. 127. On the principle of quieting possession, “ for the furtherance of justice and the sake of peace,” the court, after a considerable length of time, will presume a grant. Eldridge v. Knott & al. Cowp. 214. Knight v. Halsey,, 2 Bos. & Pul. 206. 1 Pow. Mort. 408. Jackson, d. M’Donald v. M’Call, 10 Johns. Rep. 377. Nothing can be more reasonable. For example, “ it cannot be supposed that any man would suffer his neighbour to obstruct the light of his windows, and render his house uncomfortable, or to use a way with carts and carriages over his meadows, for twenty years successively, unless some agreement had been made between the parties to that effect, of which the usage is evidence.” Fhill. Ev. 120. As little can any' one presume, that for more than forty years, the mortgagees and their assigns, should have possessed the premises exclusively, and absolutely, as their own ; that it should have been sold by deeds of warranty, soon after the death of the mortgagor, by Ms wife and others ; and from that period to the present, that the heirs of the mortgagor should have looked on, without the interposition of any claim ; and notwithstanding this, that the equity of redemption should remain. Long continued possession implies title. If there were a different right, the probability is, it would have been asserted. It is for the interests of justice that it should be so ; and a conviction is produced by it, which the mind cannot resist. It would be monstrous, if nearly half a century having elapsed, after valuable improvements and repeated purchases, the title, apparently' so stable, should be subverted by a latent claim, in opposition to every reasonable calculation. Nothing short of statute disabilities, or other circumstances equivalent, ought, under such circumstances, to repel the presumption of a grant.
The petitioners rely on the impossibility of the thing. Although the estate does not of record appear to have been insolvent, l think it, may be inferred, and that the deed with warranty given by the administratrix, was intended to transfer the equity of redemption. But, let it be admitted, that this supposition is incorrect, and that the object of the deed was, to grant the estate of Ruth, bey ond the boundaries of the mortgage ; what opposes the possibility, that the equity *38was released to the mortgagees by the mortgagor ? This would he in perfect accordance with their grant of the premises in fee simple, to Silas Beane.
Resides, after Elizabeth Bunce attained the age of twenty-one, which was in the year 177", may not a deed from the heirs to the tenant in possession, he fairly presumed i Nearly forty years have elapsed, on which to found this presumption.
To this it is replied, that Elizabeth Bunce was under cov-erture. What then ? This, under the positive provisions of the statute, if it existed when the title first descended, would have constituted a disability. But, upon the point of presumption, 1 do not know that it is entitled to any weight. Elizabeth and her husband were capable of conveying the property ; it was their interest to do it, on sufficient consideration ; and the facts in this case, warrant the presumption of their having done it.
Trumbull, J. being related to the defendant’s grantor with warranty, and Gould, J. having been of counsel in the cause, gave no opinion.
Judgment to be given for the defendant.